Citation Nr: 1610143	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastritis and gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 10 percent for right rotator cuff tendonitis and impingement syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1994.

This case was previously before the Board of Veterans' Appeals (Board) in June 2014, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued its denials of entitlement to service connection for gastritis and GERD and its denial for an increased initial rating for the Veteran's service-connected right rotator cuff tendonitis and impingement syndrome.  Thereafter, the case was returned to the Board for further appellate action.

In April 2011, the Veteran had a hearing before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  The presence of chronic, identifiable gastritis with reflux, GERD, or similar upper stomach disorder has not been established.  

2.  Since service connection became effective November 30, 2006, the Veteran's right rotator cuff tendonitis and impingement syndrome have been manifested primarily by complaints of pain and the ability to raise his right arm to at least 150 degrees.



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for gastritis with reflux or GERD or similar upper stomach disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

2.  The criteria for an initial rating in excess of 10 percent for right rotator cuff tendonitis and impingement syndrome have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5201 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2014); 38 C.F.R. § 19.7 (2015); see Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  
The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to notify and assist the Veteran in the development of his claims of entitlement to service connection for gastritis and GERD and entitlement to an increased rating for right rotator cuff tendonitis and impingement syndrome.  After reviewing the record, the Board finds that VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The RO also informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain relevant evidence in support of their claim, including, but not limited to service treatment records and post- service treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's service treatment records, records reflecting his post-service VA treatment from February 2005 through April 2015; a February 2005 record reflecting his treatment at a United States military medical facility; a May 2006 record reflecting his treatment by a private physician in Germany; and the transcript of his April 2011 hearing before the undersigned Veterans Law Judge.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Service Connection for Gastritis and GERD

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  However, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to testify about what he experienced during and since his retirement from the service.  For example, he is competent to report when he first experienced heartburn.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his heartburn.  The question of an etiologic relationship between a disease or injury and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  Further, the Veteran has not reported having a diagnosis of chronic, identifiable gastritis or GERD in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable stomach disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  His lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77.

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

During his April 2011 hearing, the Veteran stated that his gastritis and GERD were first manifested by heartburn which was treated in service.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The report of the Veteran's service entrance examination is negative for any complaints or clinical findings of a gastrointestinal disorder, including gastritis and GERD.  In January 1983, the Veteran was treated for suspected gastritis.  An upper gastrointestinal series (UGI) and cholecystogram were normal.  During a followup evaluation six days later, it was noted that the gastritis was resolving.

In June 1983, the Veteran complained of a three hour history of indigestion and intermittent heartburn.  The diagnosis was questionable aerophagia.  

In February 1984, the Veteran complained of heartburn since the previous evening.  He reportedly had a history of similar complaints.  A UGI and oral cholecystogram (OGC) were negative.  He also had cold symptoms, including a cough productive of yellowish sputum and feeling feverish.  Following a work-up including radiographic studies, the diagnosis was questionable pneumonia, left lower lobe.  In December 1984, the Veteran was hospitalized for two days for viral gastroenteritis.  

During his March 1994 service retirement examination, the Veteran reported that he was in good health and not taking any medication.  He responded "NO", when asked if he then had, or had ever had, frequent indigestion; or stomach, liver, or intestinal trouble; or gall bladder trouble or gallstones.  On examination, his mouth,  throat, abdomen and viscera were normal.

Approximately 11 years after service, the Veteran was treated for gastritis at a  military medical facility in February 2005.  

In May 2006, the Veteran was treated by a private physician in Germany for complaints of a "stuffed up" feeling, an absence of appetite, and nausea but no heartburn.  A pathological process in the gastrointestinal tract was excluded.  The diagnoses were adiposity, adipohepatic liver, and functional indigestion.  

In November 2006, the Veteran filed a claim of entitlement to service connection for a right shoulder condition and gastritis/acid reflux.  

During VA treatment in April 2009, the Veteran was treated for GERD.  During VA treatment in August 2009, the Veteran requested medication for GERD.  He stated that he had been complaining about that condition for many months and that a previous provider had refused to do anything about it.  In August 2009, it was noted that the Veteran had undergone a polypectomy and that an esophagogastro-duodenoscopy (EGD) had been unsuccessful.

During VA treatment in November 2010, it was noted that the Veteran was taking Prilosec for GERD and that he had undergone an EGD and colonoscope the previous year.  

In March 2012, the Veteran was examined by the VA to determine the nature and etiology of his claimed gastritis with reflux, GERD, or similar upper stomach disorder.  The Veteran stated he had problems with eating certain foods including oil.  He also stated that it causes discomfort in his stomach and pointed to area below the umbilicus.  He denied any cramping but stated that he felt blocked up.  He noted that when he ate anything spicy or barbecue sauce it made him perspire.  He denied any heartburn or reflux symptoms.  He reported that he had been taking Nexium intermittently, i.e., when he remembered to take it.  

Following a review of the claims file and an examination, the VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The examiner found that the Veteran did not then have, nor had he ever been diagnosed with, an esophageal condition.  

The examiner reported that while in the service, the Veteran had been given antacids for gastritis and that that disorder had been treated and resolved.  The examiner stated that a UGI had been negative.   The VA examiner noted that in June 1983, the Veteran had been seen for heartburn.  The examiner also noted that the Veteran had had viral gastroenteritis in service but stated that it did not have a nexus to gastritis, GERD, or heartburn.  The VA examiner found that in the Veteran's November 1985 and March 1994 reports of medical history, he had denied a history of frequent indigestion or stomach or intestinal trouble at time of retirement.  

The examiner noted that 11 years later, in March 2005, the Veteran began to have reports of gastritis, a hiatal hernia, and non-ulcer dyspepsia which were not confirmed by an EGD.  In March 2009, the Veteran had informed the health care provider that he had GERD and had been taking Prilosec.  In April 2009, was diagnosed with GERD.  However, the VA examiner noted that neither lab work nor an EGD had confirmed the diagnosis.  

The examiner noted during service, the Veteran's gastrointestinal symptoms had been acute and resolved.  Additionally, the VA examiner noted that the Veteran has a long history of alcohol abuse and that it was well-known that alcohol abuse caused gastrointestinal irritation.  The examiner concluded it was less likely than not that any upper gastrointestinal symptoms had been caused during the Veteran's service.  Finally, the VA examiner noted that the Veteran's complaints were all associated with the lower gastrointestinal tract below the umbilicus area and were not epigastric in nature.  

During VA treatment in September 2013, it was noted that the Veteran had a history of GERD and peptic ulcer disease for which he had taken multiple medications.  It was unclear what was causing his symptoms.  He was referred to the Gastrointestinal Service for a possible EGD.  The following month, the Veteran was treated for pain in his left lower quadrant and epigastric pain/bloating.  Based on a lengthy interview and examination, the treating physician was convinced that the Veteran's problems stemmed primarily from anxiety.  It was noted that his symptoms appeared to come on only while he was at work and that his gastrointestinal symptoms were associated with sensations of throat tightening and a dry mouth.  The Veteran admitted to being under a great deal of stress at work due to conflicts with his supervisor.  His symptoms were unchanged with changes in his medication but seemed to resolve when he was not at work.  It was noted that the Veteran had been evaluated by the Gastrointestinal Service in the past year for a bleeding ulcer.  He reportedly underwent an endoscopy, so that a malignancy or other structural issue would have been identified at that time

In December 2013, a UGI, performed by the VA, was normal or unremarkable.  No hiatal hernia or gastroesophageal reflux was demonstrated.

In March 2014, the Veteran was scheduled to have an EGD at the VA.  However, he later declined.  

In April 2015, the Veteran had followup treatment at the VA for his complaints of bloating and UGI symptoms.  The VA physician reiterated that the Veteran's symptoms appeared to be stress-related.  The VA physician anticipated improvement in the Veteran's symptoms with his impending retirement.

The Veteran was treated for gastritis or gastroenteritis in service in 1983 and 1984.  However, there were no reports of gastritis with reflux or GERD or similar upper stomach condition and there were no further findings of any gastrointestinal disorder during the remaining 10 years of his service or for 11 years after he retired from the service.  In addition, the most recent VA examiner found that the Veteran's gastrointestinal symptoms in service had been acute and transitory.  

The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also, Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

The evidence shows that despite reports of GERD after service, the diagnosis has not been confirmed by appropriate testing, including an EGD.  As late as September 2013, a UGI was unremarkable; and the Veteran declined to have a subsequent EGD.  There is no competent evidence that the Veteran actually has gastritis with reflux or GERD or similar upper stomach condition.  Even if he did, there is no competent evidence that it is related to service.  Absent competent evidence of chronic, identifiable gastritis with reflux or GERD or similar upper stomach condition inservice or currently, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.  

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


An Increased Rating for Right Rotator Cuff Tendonitis and Impingement Syndrome

During his April 2011 hearing, the Veteran noted that he had difficulty raising his right arm and that during the previous two years he had gone to the emergency room on numerous occasions for right shoulder treatment.  He also noted that it impaired his ability to perform his job as a truckdriver.  Therefore, he contended that a higher initial rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

In addition to right rotator cuff tendonitis and impingement syndrome, service connection is in effect for cervical radiculopathy of the right shoulder, evaluated as 20 percent disabling.  Any associated neurologic deficits, such as weakness, numbness, and/or impaired sensation or reflexes are contemplated by the rating for cervical radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8510.  To also rate those symptoms under 38 C.F.R. § 4.71a, Diagnostic Code 5201 would constitute the prohibited practice of pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes.  38 C.F.R. § 4.14 (2015).  Accordingly, any neurologic deficits affecting the Veteran's right shoulder will not be rated below.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

In evaluating impairment of the upper extremities, it is often important to determine a veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69 (2015).  In this case, the Veteran is right-handed.

The Veteran's service-connected right rotator cuff tendonitis and impingement syndrome is rated as tenosynovitis on the basis of limitation of motion of the right shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Limitation of motion of the arm is rated in accordance with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent rating is warranted when motion of the major arm is limited to shoulder level.  A 30 percent rating is warranted when the motion of the major arm is limited to midway between the side and shoulder level.  

A Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion of the shoulder joint.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In short, the plain meaning of Diagnostic Code 5201 is that any "limitation of motion of" a single arm at the shoulder joint constitutes a single disability, regardless of the number of planes in which the arm's motion is limited.  Yonek, 772 F.3d at 1359.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In addition to the criteria set forth in Diagnostic Codes 5024 and 5201, the Board will consider any functional loss the Veteran may have sustained by virtue of other factors described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, excess fatigability, incoordination, pain on movement, swelling, and deformity.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, speed, coordination, and endurance.  

Painful motion is an important factor of disability.  38 C.F.R. § 4.59.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  However, the rating schedule does not require a separate rating for pain alone.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Pain itself does not constitute functional loss.  As above, pain must affect some aspect of the normal working movements of the body such as excursion, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis but must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In order to evaluate the level of disability and any changes in condition, the Board must consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In April 2007, the Veteran was examined by the VA primarily for a left shoulder disorder.  It was noted that he could flex his shoulders from 0 degrees to 180 degrees and that he could abduct his shoulders from 0 degrees to 180 degrees.  Internal and external rotations were each accomplished from 0 degrees to 90 degrees.  All of those ranges of shoulder motion were full for VA purposes.  38 C.F.R. § 4.71, Plate I (2015).  X-rays of both shoulders were also normal.  

In August 2007, the Veteran was examined by the VA to determine the nature and etiology of his claimed right shoulder disorder.  He complained of right shoulder pain stiffness, limited motion, locking (cramps), and an inability to lift above his head.  

Shoulder flexion was accomplished to 180 degrees with grimacing and slowing from 160 to 180 degrees.  Abduction was accomplished to 180 degrees with pain from 150 to 180 degrees.  Internal and external rotations were each accomplished to 90 degrees.  The Veteran reported decreased endurance with prolonged usage.  However, during the examination, there was no change in motion of additional limitation of motion on repeated and resisted testing.  There was no fatigue or incoordination 

It was noted that the Veteran was a truck driver and that he remained independent in his usual activities but that he was moderately impaired at work by decreased endurance and diminished lifting capacity.  

During VA treatment in January 2010, the Veteran's range of active right shoulder motion was to 160 degrees.  In March 2010, the Veteran had VA chiropractic treatment for his cervical spine and upper back.  X-rays of both shoulders, taken in September 2007 were noted to be normal.  During VA treatment in December 2010, the Veteran received an intramuscular injection of a nonsteroidal antiinflammatory medication in his right deltoid.  

In March 2012, the Veteran was examined by the VA to determine the severity of his right rotator cuff tendonitis and impingement syndrome.  He stated that he lost feeling in the right arm with numbness and tingling.  He reportedly had pain in both shoulders when he moves his head and neck.  On examination, forward flexion of the right arm was accomplished to 160 degrees with objective evidence of pain at 155 degrees.  Abduction of the right arm was accomplished to 155 degrees with objective evidence of pain at 150 degrees.  There was additional limitation of forward flexion on repetitive testing.  Forward flexion of the right arm was accomplished to 150 degrees.  There was no pain to palpation and no guarding of the Veteran's right shoulder movement.

The right rotator cuff tendonitis and impingement syndrome are manifested primarily by complaints of pain and limitation of motion.  However, even after repetitive testing, the Veteran is able to raise his right arm to at least 150 degrees without pain.  Although he complains of a lack of endurance with prolonged use, there is no objective evidence of additional limitation of motion, fatigue, or incoordination.  In addition, there is no pain to palpation and no guarding of the Veteran's right shoulder movement.  The latest VA examiner noted that the Veteran was a truck driver and that his service-connected right shoulder disorder did not impact his ability to work.  

Although pain limits the Veteran's range of right shoulder motion, it does not do so to the point that he meets the criteria for a higher rating.  There are no other objective factors, such as a fixed deformity, crepitus, muscle spasm, heat, redness, or swelling, which would assist in the identification.  Therefore, the Board finds that the Veteran's pain is contemplated by his current evaluation.  Spurgeon (rating schedule does not require a separate rating for pain alone.).  

In sum, the Veteran's pain and noncompensable limitation of motion are contemplated by his current 10 percent rating and do not meet or more nearly approximate the schedular criteria for a 20 percent rating under the applicable diagnostic codes.  Accordingly, the current rating for right rotator tendonitis with impingement syndrome is confirmed and continued, and the appeal is denied.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right rotator cuff tendonitis and impingement syndrome.  38 C.F.R. § 3.321(b)(1) (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right rotator cuff tendonitis and impingement syndrome are manifested primarily by complaints of pain and noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5024-5201.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which, as noted above, may be manifested by decreased or abnormal excursion, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right rotator cuff tendonitis and impingement syndrome because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected right shoulder disorder has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected right rotator cuff tendonitis and impingement syndrome does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Service connection for gastritis and GERD is denied.

An initial rating in excess of 10 percent for right rotator cuff tendonitis and impingement syndrome is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


